DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the same deposition process" twice, once each in lines 3 and  5.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of compact prosecution, these are both assumed to read "[[the]] a same deposition process".
Claim 8 recites the limitation "the top surface of the first interconnect structure" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is assumed to read "[[the]] a top surface of the first interconnect structure".
Claim 14 recites the limitation "a top surface of the substrate" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is assumed to read "[[a]] the top surface of the substrate".
Also, claim 14 recites the limitation "the top surface of the first interconnect structure" in line 32.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is assumed to read "[[the]] a top surface of the first interconnect structure".
Also, claim 14 recites the limitation "a top surface of the gate structure" in lines 33-34.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is assumed to read "[[a]] the top surface of the gate structure".
Also, claim 14 recites the limitation "a top surface of the gate structure" in lines 46-47.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is assumed to read "[[a]] the top surface of the gate structure".
Claims 15-20 are rejected as ultimately depending from claim 14.
Claim 18 recites the limitations "forming the first interconnect structure includes forming a patterned resist layer having a sixth thickness directly on the sacrificial dielectric layer, wherein the sixth thickness is less than the second thickness" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim because a patterned resist layer has already been recited in claim 14 from which claim 18 depends, and a sixth thickness has already been recited as a thickness of the second interconnect structure.  For purposes of compact prosecution, this is assumed to read "forming the first interconnect structure includes forming a second patterned resist layer having a [[sixth]] seventh thickness directly on the sacrificial dielectric layer, wherein the [[sixth]] seventh thickness is less than the second thickness". 
Also, claim 18 recites the limitation "the forming the first trench includes forming a patterned resist layer directly on the second dielectric layer" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is assumed to read "the forming the first trench includes forming [[a]] the patterned resist layer directly on the second dielectric layer".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung’837 (US PGPub 2014/0199837), as evidenced by Park (US PGPub 2012/0104514) and Hung'763 (US PGPub 2014/0151763).
Regarding claim 1, Hung’837 discloses in Figs. 2-6 & 9-11 (para. [0015]:  substrate as shown in Fig. 2 is an alternative to Fig. 1 in accordance with subsequently described method steps), 
forming a first dielectric layer (128/130, para. [0013]) over a substrate (100, para. [0012]) wherein a gate structure (116/120/124, para. [0013]), a first source/drain feature and a second source/drain feature  (112A/B, Fig. 2, para. [0015]; para. [0022]:  silicide 170 formed in S/D before or after first dielectric deposition) are disposed over the substrate and the gate structure is disposed between the first source/drain feature and the second source/drain feature; 
performing a first planarization process on the first dielectric layer (128/130), wherein the first planarization process stops upon reaching and exposing the gate structure (para. [0013]: CMP using a gate first process); 
forming an intermediate layer (132, para. [0016]) directly on the first dielectric layer and the exposed gate structure; 
forming a sacrificial dielectric layer (134, para. [0016]: oxide) directly on the intermediate layer (132); 
forming a first patterned photoresist layer (138, para. [0017]:  i-line PR; para. [0018]: 138 is patterned prior to etching 134-128) directly on the sacrificial dielectric layer, wherein the first patterned photoresist layer has an opening therein that exposes the sacrificial dielectric layer and overlaps the first source/drain feature; 
etching the sacrificial dielectric layer, the intermediate layer, and the first dielectric layer exposed by the opening in the first patterned photoresist layer, wherein the etching forms a first trench that extends through the sacrificial dielectric layer, the intermediate layer, and the first dielectric layer to expose the first source/drain feature (Fig. 4, para. [0018]);
after removing the first patterned photoresist layer, forming a first barrier layer (172, para. [0023]) directly on the sacrificial dielectric layer, wherein the first barrier layer partially fills the first trench and covers the first source/drain feature; the Examiner further calls attention to Park, Figs. 4A-D and para. [0056-0063], which discloses details of the silicide, i.e. “salicide” formation process alluded to in para. [0022] of Hung’837, making clear that salicide 147 illustrated in Park is a reaction with the underlying semiconductor source/drain and is thus coplanar with the top surface thereof and also reacts to extend laterally beyond the contact holes in which the silicide is formed);
forming a first conductive material (174, para. [0023-0025]) over the first barrier layer, wherein the first conductive material fills a remainder of the first trench; 
performing a second planarization process (Fig. 10, para. [0024]:  CMP) on the first conductive material, the first barrier layer, and the sacrificial dielectric layer, wherein the second planarization process stops upon reaching and exposing the intermediate layer and a remainder of the first conductive material and the first barrier layer form a first interconnect structure over the first source/drain feature;  
forming a second dielectric layer (178, Fig. 11, para. [0026]) directly on the intermediate layer and the first interconnect structure; 
forming a second trench (Fig. 11, para. [0026]: one trench containing plug 180) that extends through the second dielectric layer and exposes the first interconnect structure; 
forming a second interconnect structure that includes a second barrier layer and a second conductive material (180, Fig. 11, para. [0026], in context including barrier layer and conductive fill) in the second trench that extends through the second dielectric layer and directly on the first interconnect structure and forming a third interconnect structure that includes a third barrier layer and a third conductive material (182, Fig. 11, para. [0026], in context including barrier layer and conductive fill) in the second dielectric layer and directly on the gate structure (120; and 108, Fig. 11, para. [0026]).
Hung’837 appears not to explicitly disclose (in detail with regard to the formation of contacts 180 and 182 in the second dielectric layer) forming a second patterned photoresist layer directly on the second dielectric layer, wherein the second patterned photoresist layer has an opening therein that exposes the second dielectric layer and overlaps the first interconnect structure; etching the second dielectric layer exposed by the opening in the second patterned photoresist layer to form the second trench; after removing the second patterned photoresist layer, forming the second interconnect structure and the third interconnect structure, the forming the second interconnect structure includes performing a third planarization process.	
However, Hung’837 discloses in detail in forming the lower level source/drain contacts in Figs. 3-6 and para. [0016-0021], forming a patterned photoresist layer directly on a dielectric layer (para. [0016]:  layer 136 may be a single layer), wherein patterned photoresist layer has an opening therein that exposes the dielectric layer and overlaps the contact structure; etching the second dielectric layer exposed by the opening in the patterned photoresist layer to form a trench; after removing the patterned photoresist layer, forming interconnect structures, the forming the interconnect structures includes performing a planarization process. Hung further discloses separately forming contacts to the transistor source (para. [0017]: 112A) and to the drain (112B) by filling the first trench (146, Fig. 5, para. [0019]) with a photoresist material (ODL 148, para. [0019]:  ODL has good filling capacity; para. [0017]: ODL is 365nm I-line PR), the photoresist material extending continuously above the first trench and forming a first photoresist layer directly above the second dielectric layer; removing a portion of the first photoresist layer to expose a top surface of the second dielectric layer; and after removing the first photoresist layer to expose the top surface of the second dielectric layer, forming the second trench (Fig. 6, para. [0019]). Hung’837 further discloses that this process protects the gate structure during source/drain contact formation (para. [0027]) and allows for contacts pitch smaller than the process lithographic resolution (para. [0021]:  in contrast with simultaneous source/drain contact formation as shown in Figs. 7-8).  As further evidence, see Hung’763, Figs. 7-9 and para. [0017-0020], whereby an upper level trench (320) for via to the source/drain contact (314) and a second trench (322) further through an intermediate layer (308) for contact to a gate structure are formed separately using a photoresist trench fill (OLD, para. [0019]) similar to Hung’837; and simultaneously forming in both trenches the upper level interconnect (324/326) after removing the photoresist fill from trench 320.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the same process for the second level source/drain/gate contacts trenches either separately or simultaneously as for the first level interconnect as in Hung’837 (as evidenced by Hung’763) for the same reasons, i.e. to protect the gate structure during processing and to allow for sub-lithographic source/drain/gate pitch.  In so doing, the method includes forming a second patterned photoresist layer directly on the second dielectric layer, wherein the second patterned photoresist layer has an opening therein that exposes the second dielectric layer and overlaps the first interconnect structure; etching the second dielectric layer exposed by the opening in the second patterned photoresist layer to form the second trench; after removing the second patterned photoresist layer, forming the second interconnect structure and the third interconnect structure, the forming the second interconnect structure includes performing a third planarization process.
Hung’837 as combined appears not to explicitly disclose that the sacrificial dielectric layer (134, oxide) and the first dielectric layer (130, para. [0013]) include a same dielectric material.Oxide is a well-known material used as an inter-layer dielectric. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See MPEP 2144.07).  The Examiner notes that the Instant Application in para. [0017-0018] discloses the same range of materials for the first dielectric layer and sacrificial dielectric layers, but not that they are the same material.  In the scope of the disclosure, it would be obvious to use an oxide as the first dielectric layer, and the sacrificial dielectric layer and the first dielectric layer include a same dielectric material
Regarding claim 2, Hung’837 further discloses forming a silicide layer (170, para. [0022]) over the first source/drain feature (112) after forming the first trench (para. [0022]:  silicide 170 formed in S/D before or after first dielectric deposition), wherein the silicide layer is  between the first source/drain feature and the first interconnect structure (174’).
Regarding claim 3, Hung’837 as combined further discloses that the second barrier layer of the second interconnect structure and the third barrier layer of the third interconnect structure are formed by the same deposition process; and the second conductive material of the second interconnect structure and the third conductive material of the third interconnect structure are formed by the same deposition process (as per Fig. 9 combined)..   
Regarding claim 4, Hung’837 as combined further discloses that the opening in the second patterned photoresist layer that exposes the second dielectric layer and overlaps the first interconnect structure is a first opening; the second patterned photoresist layer further has a second opening therein that exposes the second dielectric layer and overlaps the gate structure; and the forming the third interconnect structure in the second dielectric layer and directly on the gate structure includes: etching the second dielectric layer exposed by the second opening in the second patterned photoresist layer to form a third trench that extends through the second dielectric layer and exposes the intermediate layer, extending the third trench by etching the exposed intermediate layer, such that the third trench extends through the second dielectric layer and the intermediate layer to expose the gate structure, and forming the third interconnect structure in the third trench and directly on the gate structure.  (See the rejection of claim 1 above; and with reference to Fig. 11 structure, Figs.3-10 method, and para. [0020-0021] detailing the sequential or simultaneous formation of trenches.).
Regarding claim 5, Hung’837 further discloses that the first conductive material (174), the second conductive material (180), and the third conductive material (182) include tungsten (W) (para. [0023] & [0026]).
Regarding claim 6, Hung’837 further discloses that the etching the sacrificial dielectric layer, the intermediate layer, and the first dielectric layer exposed by the opening in the first patterned photoresist layer includes:  performing a first etch to remove the sacrificial dielectric layer; performing a second etch to remove the intermediate layer; and performing a third etch to remove the first dielectric layer (para. [0016] & [0018]:  intermediate layer is made of a different material from the sacrificial and first dielectric layers and has a different etch selectivity).
Regarding claim 7, Hung’837 further discloses that a same etching process is used to form the second trench that extends through the second dielectric layer and exposes the first interconnect structure and the third trench that extends through the second dielectric layer and exposes the intermediate layer (para. [0020-0021]:  trenches formed simultaneously or separately).
Regarding claim 8, Hung’837 further discloses that before forming the second interconnect structure, filling the second trench with a photoresist material, wherein the photoresist material extends continuously above the second trench and forms a photoresist layer directly above the second dielectric layer; removing a portion of the photoresist layer to form a third patterned photoresist layer that exposes a top surface of the second dielectric layer; after removing the portion of the photoresist layer to expose the top surface of the second dielectric layer, forming a third trench through the second dielectric layer to expose a top surface of the gate structure, wherein a bottom surface of the second trench is aligned with a bottom surface of the intermediate layer; and after removing the third patterned photoresist layer to expose the top surface of the first interconnect structure, forming the second interconnect structure in the second trench and the third interconnect structure in the third trench.  (See the rejection of claim 1 above; and with reference to Fig. 11 structure, Figs.3-10 method, and para. [0020-0021] detailing the sequential or simultaneous formation of trenches.)
Regarding claim 9, Hung’837 discloses in Figs. 2-6 & 9-11 (para. [0015]:  substrate as shown in Fig. 2 is an alternative to Fig. 1 in accordance with subsequently described method steps), 
forming a first dielectric layer (130) over a first source/drain (S/D) feature and a second S/D feature (112) disposed in a substrate (100), wherein a gate structure (108) is disposed over the substrate and in the first dielectric layer between the first S/D feature and the second S/D feature and a first common surface is formed by the first dielectric layer and a top surface of the gate structure; 
depositing a hard mask layer (132) directly on the first common surface formed by the first dielectric layer and the top surface of the gate structure, 
depositing a sacrificial dielectric layer (134) directly on the hard mask layer, 
forming a first patterned resist layer (138, para. [0017]:  i-line PR; para. [0018]: 138 is patterned prior to etching 134-128) directly on the sacrificial dielectric layer, wherein the first patterned resist layer includes a first opening that exposes the sacrificial dielectric layer and overlaps the first S/D feature and a second opening that exposes the sacrificial dielectric layer and overlaps the second S/D feature; 
using the first patterned resist layer, removing the sacrificial dielectric layer, the hard mask layer, and the first dielectric layer exposed by the first opening and the second opening to form a first trench and a second trench, respectively, wherein the first trench and the second trench extend through the sacrificial dielectric layer, the hard mask layer, and the first dielectric layer to expose the first S/D feature and the second S/D feature, respectively (Figs. 3-6, para. [0017-0021]:  any combination of openings may be formed sequentially or simultaneously); 
forming a first interconnect structure and a second interconnect structure (176) in the first trench and the second trench, respectively, wherein: 
the forming the first interconnect structure and the second interconnect structure includes performing a planarization process that removes the sacrificial dielectric layer and stops on the hard mask layer (Figs. 9-10, para. [0023-0024]:  CMP), 
the first interconnect structure and the second interconnect structure extend through the hard mask layer and the first dielectric layer to the first S/D feature and the second S/D feature, respectively, 
a second common surface is formed by the hard mask layer and top surfaces of the first interconnect structure and the second interconnect structure, such that top surfaces of the first interconnect structure and the second interconnect structure are higher than the top surface of the gate structure relative to a top surface of the substrate (Fig. 10), and 
a distance between the top surface of the gate structure and the top surfaces of the first interconnect structure and the second interconnect structure is equal to the thickness of the hard mask layer; and
forming a second dielectric layer (178, Fig. 11) directly on the second common surface formed by the hard mask layer, the top surface of the first interconnect structure, and the top surface of the second interconnect structure. 
Hung’837 appears not to explicitly disclose (in detail with regard to the formation of contacts 180 and 182 in the second dielectric layer) 
forming a second patterned resist layer directly on the second dielectric layer, wherein the second patterned resist layer includes a first opening that exposes the second dielectric layer and overlaps the first interconnect structure and a second opening that exposes the second dielectric layer and overlaps the second interconnect structure; 
using the second patterned resist layer, forming a first trench and a second trench in the second dielectric layer that expose the top surface of the first interconnect structure and the top surface of the second interconnect structure, respectively; 
forming a third patterned resist layer directly on the second dielectric layer, wherein the third patterned resist layer includes an opening that exposes the second dielectric layer and overlaps the gate structure and wherein the forming the third patterned resist layer includes: 
filling the first trench and the second trench in the second dielectric layer with a photoresist material, wherein the photoresist material extends from the filled first trench and the filled second trench and forms a photoresist layer directly above the second dielectric layer, and 
removing a portion of the photoresist layer to expose a portion of a top surface of the second dielectric layer that overlaps the gate structure; 
after removing the portion of the first photoresist layer to expose the portion of the top surface of the second dielectric layer, forming a third trench in the second dielectric layer that exposes the hard mask layer and extending the third trench through the exposed hard mask layer, such that the third trench extends through the second dielectric layer and the hard mask layer to expose the top surface of the gate structure; and 
after removing the third patterned resist layer, forming a third interconnect structure in the first trench, a fourth interconnect structure in the second trench, and a fifth interconnect structure in the third trench, wherein the fifth interconnect structure electrically contacts the gate structure, the fourth interconnect structure electrically contacts the second interconnect structure, and the third interconnect structure electrically contacts the first interconnect structure.	
However, Hung’837 discloses in detail in forming the lower level source/drain contacts in Figs. 3-6 and para. [0016-0021], forming a patterned photoresist layer directly on a dielectric layer (para. [0016]:  layer 136 may be a single layer), wherein patterned photoresist layer has an opening therein that exposes the dielectric layer and overlaps the contact structure; etching the second dielectric layer exposed by the opening in the patterned photoresist layer to form a trench; after removing the patterned photoresist layer, forming interconnect structures, the forming the interconnect structures includes performing a planarization process. Hung further discloses separately forming contacts to the transistor source (para. [0017]: 112A) and to the drain (112B) by filling the first trench (146, Fig. 5, para. [0019]) with a photoresist material (ODL 148, para. [0019]:  ODL has good filling capacity; para. [0017]: ODL is 365nm I-line PR), the photoresist material extending continuously above the first trench and forming a first photoresist layer directly above the second dielectric layer; removing a portion of the first photoresist layer to expose a top surface of the second dielectric layer; and after removing the first photoresist layer to expose the top surface of the second dielectric layer, forming the second trench (Fig. 6, para. [0019]). Hung’837 further discloses that this process protects the gate structure during source/drain contact formation (para. [0027]) and allows for contacts pitch smaller than the process lithographic resolution (para. [0021]:  in contrast with simultaneous source/drain contact formation as shown in Figs. 7-8).  As further evidence, see Hung’763, Figs. 7-9 and para. [0017-0020], whereby an upper level trench (320) for via to the source/drain contact (314) and a second trench (322) further through an intermediate layer (308) for contact to a gate structure are formed separately using a photoresist trench fill (OLD, para. [0019]) similar to Hung’837; and simultaneously forming in both trenches the upper level interconnect (324/326) after removing the photoresist fill from trench 320.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the same process for the second level source/drain/gate contacts trenches either separately or simultaneously as for the first level interconnect as in Hung’837 (as evidenced by Hung’763) for the same reasons, i.e. to protect the gate structure during processing and to allow for sub-lithographic source/drain/gate pitch.  In so doing, the method includes forming a second patterned resist layer directly on the second dielectric layer, wherein the second patterned resist layer includes a first opening that exposes the second dielectric layer and overlaps the first interconnect structure and a second opening that exposes the second dielectric layer and overlaps the second interconnect structure; 
using the second patterned resist layer, forming a first trench and a second trench in the second dielectric layer that expose the top surface of the first interconnect structure and the top surface of the second interconnect structure, respectively; 
forming a third patterned resist layer directly on the second dielectric layer, wherein the third patterned resist layer includes an opening that exposes the second dielectric layer and overlaps the gate structure and wherein the forming the third patterned resist layer includes: 
filling the first trench and the second trench in the second dielectric layer with a photoresist material, wherein the photoresist material extends from the filled first trench and the filled second trench and forms a photoresist layer directly above the second dielectric layer, and 
removing a portion of the photoresist layer to expose a portion of a top surface of the second dielectric layer that overlaps the gate structure; 
after removing the portion of the first photoresist layer to expose the portion of the top surface of the second dielectric layer, forming a third trench in the second dielectric layer that exposes the hard mask layer and extending the third trench through the exposed hard mask layer, such that the third trench extends through the second dielectric layer and the hard mask layer to expose the top surface of the gate structure; and after removing the third patterned resist layer, forming a third interconnect structure in the first trench, a fourth interconnect structure in the second trench, and a fifth interconnect structure in the third trench, wherein the fifth interconnect structure electrically contacts the gate structure, the fourth interconnect structure electrically contacts the second interconnect structure, and the third interconnect structure electrically contacts the first interconnect structure.
Hung’837 as combined appears not to explicitly disclose that a thickness of the hard mask layer is less than a thickness of the first dielectric layer, and a thickness of the sacrificial dielectric layer is less than the thickness of the first dielectric layer.
Absent a showing of criticality with respect to the thicknesses of the hard mask and dielectric layers (result effective variables affecting process parameters such as etch time and process margin, and device parameters such as capacitance), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve acceptable manufacturability and device performance.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Hung’837 further discloses forming a first silicide layer (para. [0022]:  silicide 170 formed in S/D before or after first dielectric deposition) on the first S/D feature (112) and a second silicide layer on the second S/D feature, wherein: 
the first silicide layer is  between the first S/D feature and the first interconnect structure (174’) and the second silicide layer is between the second S/D feature and the second interconnect structure; 
a top surface of the first S/D feature extends along and contacts a first portion of the first dielectric layer between the gate structure and the first interconnect structure and a second portion of the first dielectric layer on an opposite side of the first interconnect structure; and 
a top surface of the second S/D feature extends along and contacts a third portion of the first dielectric layer between the gate structure and the second interconnect structure and a fourth portion of the first dielectric layer on an opposite side of the second interconnect structure (See Fig. 2 for the context of a non-raised S/D with respect to the contact trench and silicide shown in Fig. 4).
Regarding claim 11, Hung’837 further discloses that the first silicide layer (170) extends beyond a first barrier layer (172) of the first interconnect structure, such that an outer edge of the first silicide layer is not aligned with an outer edge of the first barrier layer; and the second silicide layer extends beyond a second barrier layer of the second interconnect structure, such that an outer edge of the second silicide layer is not aligned with an outer edge of the second barrier layer. (The Examiner calls attention to Park, Figs. 4A-D and para. [0056-0063], which discloses details of the silicide, i.e. “salicide” formation process alluded to in para. [0022] of Hung’837, making clear that salicide 147 illustrated in Park is a reaction with the underlying semiconductor source/drain and is thus coplanar with the top surface thereof and also reacts to extend laterally beyond the contact holes in which the silicide is formed;, thus the salicide formation process noted in Hung’837 para. [0022] necessarily produces a reaction extending laterally beyond the edges of the contact holes in which the self-aligned silicide is formed, as shown by element 147 in Park Fig. 4G.)
Regarding claim 12, Hung’837 further discloses that a thickness of the first interconnect structure and a thickness of the second interconnect structure are each about the same as a sum of the thickness of the first dielectric layer and the thickness of the intermediate layer includes a hard mask layer; and a thickness of the fifth interconnect structure is about the same as a sum of a thickness of the second dielectric layer and the thickness of the hard mask layer. (See Fig. 11 in the context of non-raised S/D of Fig. 2).
Regarding claim 13, Hung’837 further discloses that the third interconnect structure (180), the fourth interconnect structure (180), and the fifth interconnect structure (182) are formed at the same time (Figs. 9-10) and include a material selected from the group consisting of aluminum (Al), tungsten (W), and copper (Cu) (para. [0023] & [0026]).
Regarding claim 14, Hung’837 discloses in Figs. 2-6 & 9-11 (para. [0015]:  substrate as shown in Fig. 2 is an alternative to Fig. 1 in accordance with subsequently described method steps), forming a gate structure (108) separating source and drain (S/D) features (112C/D) on a substrate (100); 
forming a first dielectric layer (130) having a first thickness over the substrate, wherein a height of the gate structure from a top surface of the substrate to a top surface of the gate structure is the same as the first thickness of the first dielectric layer; 
forming an intermediate layer (132) having a second thickness over the first dielectric layer and the gate structure, 
forming a first interconnect structure (176) having a tungsten plug (174, para. [0023]) in the first dielectric layer and the intermediate layer, wherein: 
the first interconnect structure is in electrical contact with one of the S/D features, 
the first interconnect structure has a third thickness that is the same as a sum of the first thickness of the first dielectric layer and the second thickness of the intermediate layer, 
a bottom surface of the first interconnect structure, a bottom surface of the first dielectric layer, and a bottom surface of the gate structure form a substantially planar surface that interfaces with the top surface of the substrate, and 
a first planarization process (Figs. 9-10, para. [0023-0024]) is performed on a deposited tungsten material when forming the first interconnect structure, wherein the first planarization process removes a sacrificial dielectric layer (134) from over the intermediate layer, the sacrificial dielectric layer has a fourth thickness, 
forming a second dielectric layer (178, Fig. 11) directly on the intermediate layer, wherein the second dielectric layer has a fifth thickness; and 
forming a first trench and a second trench, wherein the first trench extends through the second dielectric layer to expose a top surface of the first interconnect structure and the second trench extends through the second dielectric layer and the intermediate layer to expose the top surface of the gate structure;
forming a second interconnect structure (180) having a tungsten plug in the first trench within the second dielectric layer, 
the second interconnect structure is in electrical contact with the first interconnect structure, 
the second interconnect structure has a sixth thickness that is the same as the fifth thickness of the second dielectric layer, and  
forming a third interconnect structure (182) within the second trench and in electrical contact with the gate structure. 
Hung’837 appears not to explicitly disclose (in detail with regard to the formation of contacts 180 and 182 in the second dielectric layer) that the forming the second trench includes:  
forming a patterned resist layer over a top surface of the second dielectric layer, wherein the patterned resist layer fills the first trench with a photoresist material and has an opening therein that exposes a portion of the top surface of the second dielectric layer that overlaps the gate structure, and 
after forming the patterned resist layer, etching the second dielectric layer and the intermediate layer, such that a bottom surface of the second trench is aligned with the top surface of the gate structure; and 
a second planarization process is performed on a deposited tungsten material when forming the second interconnect structure. 
However, Hung’837 discloses in detail in forming the lower level source/drain contacts in Figs. 3-6 and para. [0016-0021], forming a patterned photoresist layer directly on a dielectric layer (para. [0016]:  layer 136 may be a single layer), wherein patterned photoresist layer has an opening therein that exposes the dielectric layer and overlaps the contact structure; etching the second dielectric layer exposed by the opening in the patterned photoresist layer to form a trench; after removing the patterned photoresist layer, forming interconnect structures, the forming the interconnect structures includes performing a planarization process. Hung further discloses separately forming contacts to the transistor source (para. [0017]: 112A) and to the drain (112B) by filling the first trench (146, Fig. 5, para. [0019]) with a photoresist material (ODL 148, para. [0019]:  ODL has good filling capacity; para. [0017]: ODL is 365nm I-line PR), the photoresist material extending continuously above the first trench and forming a first photoresist layer directly above the second dielectric layer; removing a portion of the first photoresist layer to expose a top surface of the second dielectric layer; and after removing the first photoresist layer to expose the top surface of the second dielectric layer, forming the second trench (Fig. 6, para. [0019]). Hung’837 further discloses that this process protects the gate structure during source/drain contact formation (para. [0027]) and allows for contacts pitch smaller than the process lithographic resolution (para. [0021]:  in contrast with simultaneous source/drain contact formation as shown in Figs. 7-8).  As further evidence, see Hung’763, Figs. 7-9 and para. [0017-0020], whereby an upper level trench (320) for via to the source/drain contact (314) and a second trench (322) further through an intermediate layer (308) for contact to a gate structure are formed separately using a photoresist trench fill (OLD, para. [0019]) similar to Hung’837; and simultaneously forming in both trenches the upper level interconnect (324/326) after removing the photoresist fill from trench 320.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the same process for the second level source/drain/gate contacts trenches either separately or simultaneously as for the first level interconnect as in Hung’837 (as evidenced by Hung’763) for the same reasons, i.e. to protect the gate structure during processing and to allow for sub-lithographic source/drain/gate pitch.  In so doing, the forming the second trench includes:  
forming a patterned resist layer over a top surface of the second dielectric layer, wherein the patterned resist layer fills the first trench with a photoresist material and has an opening therein that exposes a portion of the top surface of the second dielectric layer that overlaps the gate structure, and after forming the patterned resist layer, etching the second dielectric layer and the intermediate layer, such that a bottom surface of the second trench is aligned with the top surface of the gate structure; and a second planarization process is performed on a deposited tungsten material when forming the second interconnect structure.
Hung’837 as combined appears not to explicitly disclose that the second thickness is less than the first thickness; a sum of the second thickness and the fourth thickness is less than the first thickness; and the fifth thickness is greater than the second thickness. 
Absent a showing of criticality with respect to the thicknesses of the hard mask and dielectric layers (result effective variables affecting process parameters such as etch time and process margin, and device parameters such as capacitance), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve acceptable manufacturability and device performance.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, Hung’837 as combined further discloses the forming the second interconnect structure and the third interconnect structure includes depositing a tungsten material that fills the first trench and the second trench at the same time (Figs. 9-11, para. [0023-0026]).).
Regarding claim 16, Hung’837 further discloses forming a silicide layer (170) on the one of the S/D features before forming the first interconnect structure, wherein the first interconnect structure further includes a barrier layer (172) and the silicide layer extends out from the barrier layer and an outer edge of the silicide layer is not aligned with an outer edge of the barrier layer. (The Examiner calls attention to Park, Figs. 4A-D and para. [0056-0063], which discloses details of the silicide, i.e. “salicide” formation process alluded to in para. [0022] of Hung’837, making clear that salicide 147 illustrated in Park is a reaction with the underlying semiconductor source/drain and is thus coplanar with the top surface thereof and also reacts to extend laterally beyond the contact holes in which the silicide is formed; thus the salicide formation process noted in Hung’837 para. [0022] necessarily produces a reaction extending laterally beyond the edges of the contact holes in which the self-aligned silicide is formed, as shown by element 147 in Park Fig. 4G.)
Regarding claim 17, Hung’837 further discloses that a top surface of the one of the S/D features extends along and contacts a first portion of the first dielectric layer between the gate structure and the first interconnect structure and a second portion of the first dielectric layer on an opposite side of the first interconnect structure relative to the gate structure along a single plane.  (See Fig. 2 for the context of a non-raised S/D with respect to the contact trench and silicide shown in Fig. 4).
Regarding claim 18, Hung’837 further discloses that the forming the first interconnect structure includes forming a second patterned resist layer (138, Fig. 3) having a seventh thickness directly on the sacrificial dielectric layer, and the forming the first trench includes forming the patterned resist layer directly on the second dielectric layer (see the combination in the rejection of claim 14 above. 
Hung’837 as combined appears not to explicitly disclose that the seventh thickness is less than the second thickness. 
Absent a showing of criticality with respect to the thicknesses of the intermediate layer and the resist layer (result effective variables affecting process parameters such as depth of field, etch time and process margin, and device parameters such as capacitance), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve acceptable manufacturability and device performance.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).Regarding claim 19, Hung’837 further discloses in para. [0016] & [0024], that the intermediate layer is deposited to include a lower etch stop layer (132: SiN) and an upper hard mask layer (134, oxide), the upper layer having a faster etch rate and is entirely removed during CMP formation of the first interconnect structure.
Hung’837 as combined appears not to explicitly disclose that the second thickness of the intermediate layer ranges from about 30 Angstroms to about 300 Angstroms.  There is no evidence showing the criticality of the claimed thickness.
Absent a showing of criticality with respect to final intermediate layer etch stop thickness (i.e., thickness, a result effective variable whereby a thinner layer reduces process margin, whereas a thicker SiN layer increases device capacitance), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve desired tradeoff between capacitance and manufacturability.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, Hung’837 further discloses that forming the first interconnect structure includes forming an interconnect opening using a three-step etching process (para. [0016] & [0018]:  intermediate layer is made of a different material from the sacrificial and first dielectric layers and has a different etch selectivity).

Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but do not raise any specific issues not already addressed previously.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891 

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891